UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

ANN M MCCRAY,

Plaintiff,
v. Case No: 5:18-cv-646-Oc-18PRL
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes for consideration on Plaintiff Ann M. McCray’s appeal from a final
decision of the Commissioner of the Social Security Administration (the “Commissioner”)
denying her application for Disability Insurance Benefits (“DIB”) after proceedings before an
Administrative Law Judge (“ALJ”).' (See Doc. 1 at 1.) On January 29, 2020, the United States
Magistrate Judge issued a Report and Recommendation (the “Report and Recommendation”)
recommending that the Commissioner’s decision be affirmed (Doc. 29), to which Plaintiff filed
objections (Doc. 30) and the Commissioner responded (Doc. 31).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiff's disability claims. After de novo review of the portions of the Report
and Recommendation (Doc. 29) to which Plaintiff objected, it is hereby ORDERED and

ADJUDGED as follows:

 

' The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 21.)
1. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.

29) is APPROVED and ADOPTED and is made part of this Order for all purposes, including

appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of

42 U.S.C. § 405(g). The Clerk of the Court is directed

CLOSE the case.

to ENTER JUDGMENT accordingly and

DONE and ORDERED in Orlando, Florida, this 3 day of March, 2020.

 

G. KE!
SENIO

Copies to:

Counsel of Record

(ly __—_

DALL SHARP i
UNITED STATES DISTRICT JUDGE
